Title: Abigail Adams to John Adams, 10 January 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend

Janry 10th 1783


The young Gentleman who is the Bearer of this has acted for about 7 months in the capacity of preceptor to our children; I have mentiond him to you in former Letters, he is the son of the Revd Mr. Robbins of Plimouth, a Modest worthy Youth; under whose care our children improved greatly, which makes us very loth to part with him; but an opportunity presenting greatly to his advantage we could not press his tarrying longer with us. A Mr. Mitchel and family are going to Bordeaux to Establish an American House there; and have taken this Gentleman into their family, his Mamma being a near relation to Mr. Mitchels Lady; if you should chance to see this young Gentleman, or it should any way be in your power to serve and assist him, you would particularly oblige me by doing it, his merit will entitle him to your notice; and the particular attention he paid to our children whilst he acted as their preceptor, calls for my acknowledgment.
I am impatient for intelligence from you; by a Letter which Mr. Storer received from his son dated at Paris, which came in the Julius Ceasar, I had the pleasure of hearing that you were well, and at Paris; I need not say how greatly this pleasure would have been enhanced if I had received this intelligence from your own hand; I would fain flatter myself from your going there; that Some Ideas of a negotiation were taking place; but whether they will produce the desired object Time only can determine. Could I look forward to any given period, when I might hope again to embrace my dearest Friend in his Native Land, it would serve to mitigate the painfull absence. I have submitted to it with a meritorious patience, and hope the reward in safety and happiness to my country. With Sophonisba I can say,

“My Passions too can Sometimes Soar above,
The Houshold task assign’d me, can extend
Beyond the Narrow Sphere of families,
And take great States into th’ expanded Heart
As well as yours,”

can rejoice to behold you in the character of citizen and patriot, sacrificeing your private affections to the Publick Benifit. I will not examine how much of enthusiasm there is in this flight.
It is the 10 of Janry a most voilent snow storm—our family in Health, seated at this moment round a cheerfull fire side, illumined by the presence of a daughter who is the portrait of her dear Father, two sprightly Sons and a pretty Neice compose the present circle. In addition to these our winter Evenings are enlivened by the company and conversation of a gentlman who is a very frequent visiter here; and whom I have mentiond largely to you in two late Letters—a Gentleman who has resided in Town about nine Months, who Boards in Mr. Cranchs family, and is a practitioner of Law; his Name is Tyler, his Father you knew. But what does all this mean, you will naturally ask, if you have not received my other Letters? It means that I see, what I scarcly believe in my power to prevent without doing voilence to Hearts which I hope are honest and good. It means that I wish for your advise and counsel. I will say no more at present, but trust that you have received my other Letters.
Adieu my Dearest Friend, heaven grant me good and speedy News from you; this terible Storm I fear has cast away vessels which we hourly look for. My dear John, my heart aches when I think how seldom I hear from him; pray direct him to write to me, he is either very neglegent or I very unfortunate. I hope his conduct is such as his patron approves, and will ever be good and virtuous.
The little social circle around me, who are all variously employed, Sewing, reading; Studying grammer &c. jointly and severally present their duty and affection. Pappa is often very often the subject of conversation, and Mamma is never so highly delighted, as when she can lay down to them Some excellent precept, and example, which she recollects from his writings, or his Lips. But she cannot make them enter into the Idea of his quitting his Native Land, and relinquishing all his domestick pleasures for the publick Service, yet relinquished as they are for a time, may they never Suffer any diminution by absence; but may they ever rise to your view as the objects of all others the dearest to you, and for which no foreign pleasure or amusement can compensate. Heaven Grant the day may not be far distant when you may realize all your Heart wishes, in the fond embraces of your children, and in the Reciprocal endearments of your ever Ever affectionate

Portia

